           Case 1:17-cv-07599-RA Document 74 Filed 10/11/18 Page 1 of 2
Troutman Sanders LLP
600 Peachtree Street NE, Suite 3000
Atlanta, GA 30308-2216

troutman.com


James A. Lamberth
D 404.885.3362
F 404.962.6611
james.lamberth@troutman.com




October 11, 2018
VIA ECF

Hon. Ronnie Abrams
United States District Judge
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

Re:     Turner Network Sales, Inc. v. DISH Network, L.L.C., Civil Action No. 17-CV-7599

Dear Judge Abrams:

I write on behalf of Plaintiff/Counter-Defendant Turner Network Sales, Inc. (“TNS, Inc.”)
concerning the date on which TNS, Inc. files its motion for summary judgment in the above-
referenced matter. Defendant/Counter-Plaintiff DISH Network L.L.C. (“DISH”) consents to the
relief requested in this letter-motion.

On October 4, 2018, the parties filed a joint letter-motion proposing a briefing schedule for the
motion for summary judgment to be filed by TNS, Inc. and requesting an extension of the page
limitations for their briefs. See Dkt. No. 71. On October 10, 2018, this Court granted in part and
denied in part the letter-motion, adopting the parties’ proposed briefing schedule but stating that
opening and opposition briefs shall not exceed 35 pages each, with the reply brief not to exceed
15 pages. Dkt. No. 73.

Additionally, on October 9, 2018, the parties filed a joint letter-motion requesting that the parties
be permitted to file certain of their summary judgment papers under seal. See Dkt. No. 72. As
of the time of filing this letter, the Court has not yet ruled upon that letter-motion.

In addressing the filing date for TNS, Inc.’s motion for summary judgment in their joint letter-
motion, the parties informed the Court that “TNS, Inc. intends to file its motion and supporting
papers on or before October 12, 2018.” At the time that letter-motion was filed, the parties did
know when the Court would issue its rulings on the letter-motion and the joint letter-motion to
seal. In light of the Court’s recent ruling with respect to the page limitations for briefing, TNS,
Inc. believes that it will need a few additional days to prepare its papers to conform to the
Court’s ruling.
          Case 1:17-cv-07599-RA Document 74 Filed 10/11/18 Page 2 of 2
Hon. Ronnie Abrams
October 11, 2018
Page 2




Accordingly, TNS, Inc. requests that it be permitted to file its motion for summary judgment on
or before the later of October 18, 2018, or three business days after the Court rules on the
parties’ joint letter-motion to seal (Dkt. No. 72). Counsel for DISH has indicated that DISH
consents to the relief requested in this letter.



Respectfully submitted,

Troutman Sanders LLP

/s/ James A. Lamberth

Counsel for TNS, Inc.



cc:    All Counsel (via ECF)
